Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor Reporting Period: May 1 through 31 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.
